DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Because the amendments are responsive, the 112(b) rejections are withdrawn.
Status of Claims: Claims 1-10 are pending. Claims 8-10 are withdrawn. Claims 1-7 are examined on the merits.

Response to Arguments
Applicant’s 2/22/2022 arguments with respect to claims 1 & 7 have been considered. Applicant asserts that the prior art of record fails to teach certain limitations of the claims as amended (remarks at 6). A complete response to these arguments will be provided after the 35 USC 112 issues (explained below) are fully resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites “the outlet of the at least one channel runs coaxially with the inlet of the at least one duct that is to be unclogged.” The specification is silent on the outlet of a channel and the inlet of a duct running “coaxially,” which can mean “on the same axis.” Indeed, the specification does not use terms such as “coaxial,” “axial,” or even “axis.” Although the specification discloses that the channels and the ducts being “in register” (see abstract, claim 1, pg. 4 line 22-25), the specification fails to define “in register” to mean the same thing as “coaxially.” Moreover, the drawings do not illustrate any axis for the channels and the ducts. For example, in Figures 2-3, each of the channels 14 has a curved path, such that it’s unclear how many axes each channel has and what those axes are. Likewise, for duct 7—whose shape is not clear—it’s also unclear how many axes the duct has and what those axes are. Thus, claim 1 contains new matter not supported by the written description.
Claim 7, as amended, also recites “the outlet of the at least one channel runs coaxially with the inlet of the at least one duct that is to be unclogged.” Thus, Claim 7 is rejected for the same reasons provided above.
Claims 2-6 are rejected because they depend on claim 1.

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the outlet of the at least one channel runs coaxially with the inlet of the at least one duct that is to be unclogged.” The specification does not contain the word “coaxially” and is also silent on related terms such as “axis” and “axial.” According to Oxford English Dictionary, “coaxial” can mean “having a common axis,” but it’s unclear which axis is being referred in the context of the claim. For example, looking at Figures 2-3, each of channels 14 has a curved path, such that it’s unclear how many axes each channel has and what those axes are. As another example, for duct 7—whose shape is not clear—it’s also unclear how many axes the duct has and what those axes are. Thus, the term “coaxially” renders the claim indefinite.
Claim 7 also recites “the outlet of the at least one channel runs coaxially with the inlet of the at least one duct that is to be unclogged.” Thus, Claim 7 is rejected for the same reasons provided above.
Claims 2-6 are rejected because they depend on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714